                                                      U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York


                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      March 18, 2020

Via ECF

The Honorable Jesse M. Furman
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

           Re:   United States v. Julio Marquez-Alejandro, et al., S6 16 Cr. 387 (JMF)

Dear Judge Furman:

           The Government writes, following discussions with defense counsel, on behalf of the
parties.

       In light of the current COVID-19 pandemic and its evolving impact on both parties’ ability
to adequately prepare, the parties are jointly requesting a modification of the current scheduling
order. The parties’ immediate concern is the filing of motions in limine by Monday March 23,
2020. The parties respectfully request an initial three-week adjournment of that deadline,
consistent with the three-week filing extension issued by the Second Circuit.

        Defense counsel have advised that, due to measures taken by the BOP, they are unable to
visit clients to review and discuss the revised Enterprise Letter, proposed stipulations, 3500
material, and other issues relevant to trial preparation. The defendants require services of Spanish-
language interpreters and teleconferencing that is not feasible at the present time. Defense counsel
have further advised that planned travel to Puerto Rico for trial preparation is necessarily on hold.
Reports from Puerto Rico suggest that any sort of pre-trial investigation or preparation would be
near impossible at this time.

         The parties respectfully submit that, depending on the length of the crisis, the possible
implementation of a “shelter in place” requirement, and the potential challenges in the ability to
prepare for trial and seat a jury, the June 1, 2020 trial date may merit reconsideration. While a
request for a continuance may be premature at this time, the parties feel it necessary to raise these
concerns with the Court as early as possible. The parties respectfully propose submitting another
joint letter in two weeks updating the Court and making any further appropriate applications.
Hon. Jesse M. Furman                                                                         Page 2
March 18, 2020


     The parties welcome any further guidance the Court is able to provide at this time.


                                                Respectfully submitted,

                                                GEOFFREY S. BERMAN
                                                United States Attorney

                                            By: s/
                                                Lara Pomerantz / Justin Rodriguez /
                                                Andrew Thomas
                                                Assistant United States Attorneys
                                                (212) 637-2343/-2591/-2106

  cc: Counsel of Record (via ECF)


          Application GRANTED. The deadline to file motions in limine is adjourned by 3
          weeks. The Court recognizes that the current situation will necessitate significant
          modifications to the current schedule and probably an adjournment of trial. The
          Government shall file another joint letter in two weeks updating the Court on the
          parties' positions with respect to all remaining pretrial deadlines and the trial date.

          The Clerk of Court is directed to terminate ECF No. 389.

                                                          SO ORDERED.



                                                          March 19, 2020
